IMAX CORPORATION

EXHIBIT 10.16

AMENDED EMPLOYMENT AGREEMENT

This agreement amends the amended employment agreement (the “Agreement”) between
Richard L. Gelfond (the “Executive”) and IMAX Corporation (the “Company”) dated
July 1, 1998, as amended, on the same terms and conditions except as set out
below:

 

1. Term. The term of the Agreement is extended until December 31, 2009.

 

2. Cash Compensation. The Executive shall be entitled to be paid base salary at
the rate of $500,000 per year, plus a bonus of up to two times salary. Such
bonus shall be at the discretion of the Board of Directors and shall be based
upon the success of the Company in achieving the goals and objectives set by the
Board after consultation with the Executive. The Executive shall be considered
for a bonus based upon performance during the years ending December 31, 2008 and
2009. If the Executive’s employment is terminated without Cause prior to the end
of the term, the Executive shall be entitled to no less than a pro-rata portion
of his median bonus target (i.e. one times salary).

 

3. Stock Appreciation Rights. The Executive is hereby granted 600,000 stock
appreciation rights (“SARS”) which shall entitle the Executive to receive in
cash from the Company any increase in the fair market value of the common shares
of the Company from the fair market value thereof on December 31, 2007 to the
date of exercise of the SARS. The SARS shall vest according to the following
schedule: 150,000 on June 30, 2008, 150,000 on December 31, 2008, 150,000 on
June 30, 2009 and 150,000 on December 31, 2009. All SARS will have a 10-year
term and, to the extent applicable, shall be governed by the provisions of the
Stock Option Plan of the Company (“SOP”), including for greater certainty, the
provisions relating to the calculation of the fair market value of common shares
of the Company; provided, however, that all vested SARS shall remain exercisable
for a period of three (3) years after either a termination without Cause of the
Executive or the non-renewal of this Agreement, and for one (1) year after a
resignation by the Executive. The vesting of all SARS shall be accelerated upon
a “change of control” as defined in the Agreement, and shall be governed, to the
extent applicable, by the provisions in the Agreement regarding change of
control. At any time and from time to time after vesting, but subject to the
insider trading policy of the Company in effect at that time which shall apply
to the SARS as if they were securities covered thereby, the Executive shall be
entitled to exercise some or all of the vested SARS by delivering notice of
exercise in writing to the General Counsel of the Company. Within 10 business
days after receipt of such notice in writing, the Company shall pay to the
Executive the amount by which the fair market value of the common shares of the
Company has increased from the fair market value on December 31, 2007 to the
fair market value on the date of such notice, net of any applicable withholdings
and any other amounts owing at that time by the Executive to the Company.
Notwithstanding anything to the contrary contained herein, the Company shall
have the right but not the obligation to cancel at any time all, or from time to
time any part, of the SARS, in any case upon notice in writing to the Executive
and to replace the cancelled SARS with stock options, provided that (i) such
options or shares have no less favorable (to the Executive) material terms and
conditions as, and are in such number as are of equivalent value to, the
cancelled SARS, and (ii) the Company cannot replace cancelled SARS with stock
options if such options have a higher exercise price than the price of the
common shares of the Company on December 31, 2007.



--------------------------------------------------------------------------------

4. The entering into this agreement shall not prejudice any rights or waive any
obligations under any other agreement between the Executive and the Company.

DATED as of December 31, 2007.

 

“Richard L. Gelfond”

Richard L. Gelfond IMAX CORPORATION Per:  

“Garth M. Girvan”

  Name:   Garth M. Girvan   Title:   Director